Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is effective January 10, 2012, between Concho Resources Inc., a
Delaware corporation (the “Corporation”), and the undersigned director or
officer of the Corporation (“Indemnitee”).

WHEREAS, the Restated Certificate of Incorporation of the Corporation (as the
same may be amended from time to time, the “Certificate of Incorporation”)
provides for indemnification of the Corporation’s directors and officers; and

WHEREAS, the Corporation has adopted Amended and Restated Bylaws (as the same
may be amended from time to time, the “Bylaws”) providing for indemnification of
the Corporation’s directors and officers; and

WHEREAS, the Bylaws and the Delaware General Corporation Law (the “DGCL”)
contemplate that contracts and insurance policies may be entered into with
respect to indemnification of directors and officers; and

WHEREAS, there are questions concerning the adequacy and reliability of the
protection which might be afforded to directors and officers from acquisition of
policies of Directors and Officers Liability Insurance (“D&O Insurance”),
covering certain liabilities which might be incurred by directors and officers
in the performance of their services to the Corporation; and

WHEREAS, it is reasonable, prudent and necessary for the Corporation to obligate
itself contractually to indemnify Indemnitee so that he will serve or continue
to serve the Corporation free from undue concern that he will not be adequately
protected;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

1. Definitions. As used in this Agreement:

(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit, claim, inquiry or proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal,
administrative, arbitrative or investigative nature, in which Indemnitee is or
is reasonably expected to be involved as a party, as a witness or otherwise, by
reason of the fact that Indemnitee is or was a director or officer of the
Corporation, by reason of any action taken by him or of any inaction on his part
while acting as a director or officer of the Corporation or by reason of the
fact that he is or was serving at the request of the Corporation as a director,
officer, trustee, employee or agent of another corporation, partnership, joint
venture, trust, limited liability company or other enterprise; in each case
whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement; provided that any such action, suit, claim,
inquiry or proceeding which is brought by Indemnitee against the Corporation or
directors or officers of the Corporation, other than an action brought by
Indemnitee to enforce his rights under this Agreement, shall not be deemed a
Proceeding without prior approval by a majority of the Board of Directors of the
Corporation.



--------------------------------------------------------------------------------

(b) The term “Expenses” shall include, without limitation, any judgments, fines
and penalties against Indemnitee in connection with a Proceeding; amounts paid
by Indemnitee in settlement of a Proceeding pursuant to this Agreement; and all
attorneys’ fees and disbursements, accountants’ fees, private investigation fees
and disbursements, retainers, court costs, transcript costs, fees of experts,
fees and expenses of witnesses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements, or expenses, reasonably incurred by or for Indemnitee in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in a Proceeding or
establishing Indemnitee’s right of entitlement to indemnification for any of the
foregoing.

(c) References to Indemnitee’s being or acting as “a director or officer of the
Corporation” or “serving at the request of the Corporation as a director,
officer, trustee, employee or agent of another corporation, partnership, joint
venture, trust, limited liability company or other enterprise” shall include in
each case service to or actions taken while a director, officer, trustee,
employee or agent of any subsidiary of the Corporation or while serving as a
member of a committee of the Board of Directors of the Corporation.

(d) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, trustee, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Corporation” as referred to in
this Agreement.

(e) The term “substantiating documentation” shall mean copies of bills or
invoices for costs incurred by or for Indemnitee, or copies of court or agency
orders or decrees or settlement agreements, as the case may be, accompanied by a
sworn statement from Indemnitee that such bills, invoices, court or agency
orders or decrees or settlement agreements, represent costs or liabilities
meeting the definition of “Expenses” herein.

(f) The terms “he” and “his” have been used for convenience and mean “she” and
“her” if Indemnitee is a female.

2. Indemnity of Director or Officer. The Corporation hereby agrees to hold
harmless and indemnify Indemnitee against Expenses to the fullest extent
authorized or permitted by law (including the applicable provisions of the
DGCL). The phrase “to the fullest extent permitted by law” shall include, but
not be limited to (a) to the fullest extent permitted by any provision of the
DGCL that authorizes or permits additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL and
(b) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL

 

2



--------------------------------------------------------------------------------

adopted after the date of this Agreement that increase the extent to which a
corporation may indemnify its officers and directors. Any amendment, alteration
or repeal of the DGCL that adversely affects any right of Indemnitee shall be
prospective only and shall not limit or eliminate any such right with respect to
any Proceeding involving any occurrence or alleged occurrence of any action or
omission to act that took place prior to such amendment or repeal.

3. Additional Indemnity. The Corporation hereby further agrees to hold harmless
and indemnify Indemnitee against Expenses incurred by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or is or was serving at the request of the Corporation as a director, officer,
trustee, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise, but only if Indemnitee
acted in good faith and, in the case of conduct in his official capacity, in a
manner he reasonably believed to be in the best interests of the Corporation
and, in all other cases, not opposed to the best interests of the Corporation.
Additionally, in the case of a criminal proceeding, Indemnitee must have had no
reasonable cause to believe that his conduct was unlawful. The termination of
any Proceeding by judgment, order of the court, settlement, conviction or upon a
plea of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interest of the
Corporation, and with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his conduct was unlawful.

4. Contribution. If the indemnification provided under Section 2 or Section 3 is
unavailable by reason of a court decision finding that Indemnitee is not
eligible to receive indemnification for Expenses incurred by Indemnitee under
this Agreement, based on grounds other than any of those set forth in
Section 15, then, in respect of any Proceeding in which the Corporation is
jointly liable with Indemnitee (or would be if joined in such Proceeding), the
Corporation shall contribute to the amount of Expenses actually and reasonably
incurred and paid or payable by Indemnitee in such proportion as is appropriate
to reflect (i) the relative benefits received by the Corporation on one hand and
Indemnitee on the other from the transaction from which such Proceeding arose
and (ii) the relative fault of the Corporation on the one hand and of Indemnitee
on the other in connection with the events that resulted in such Expenses as
well as any other relevant equitable considerations. The relative fault of the
Corporation on the one hand and of Indemnitee on the other shall be determined
by reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such Expenses. The Corporation agrees that it would not be just and
equitable if contribution pursuant to this Section 4 were determined by pro rata
allocation or any other method of allocation that does not take into account of
the foregoing equitable considerations.

5. Choice of Counsel. Each Indemnitee that is an Outside Director, Chase
Director or Other Indemnitee, together with the other Indemnitees who are
designated in the same group, shall be entitled to employ, and be reimbursed for
the fees and disbursements of, separate counsel to represent the Outside
Directors, the Chase Directors or the Other Indemnitees, as the case may be, in
connection with any Proceeding. For purposes of this Agreement, an Indemnitee
shall be designated as (i) an “Outside Director” if such Indemnitee is a
director and not an officer of the Corporation and is not a Chase Director,
(ii) a “Chase Director” if such Indemnitee is G.

 

3



--------------------------------------------------------------------------------

Carl Everett, Larry V. Kalas, John A. Knorr, Bradley D. Bartek or Robert C.
Chase, and (iii) an “Other Indemnitee” if such Indemnitee is not an Outside
Director or a Chase Director. The principal counsel for Outside Directors
(“Outside Director Counsel”) shall be determined by majority vote of the Outside
Directors, the principal counsel for Chase Directors (“Chase Counsel”) shall be
determined by majority vote of the Chase Directors, and the Principal Counsel
for the Other Indemnitees (“Other Indemnitee Counsel”) shall be determined by
majority vote of the Other Indemnitees, in each case subject to the consent of
the Corporation (not to be unreasonably withheld or delayed). The obligation of
the Corporation to reimburse Indemnitee for the fees and disbursements of
counsel hereunder shall not extend to the fees and disbursements of any counsel
employed by Indemnitee other than Outside Director Counsel, Chase Counsel or
Other Indemnitee Counsel, as the case may be, unless Indemnitee has interests
that are different from those of the other Indemnitees or defenses available to
him that are in addition to or different from those of the other Indemnitees
such that Outside Director Counsel, Chase Counsel or Other Indemnitee Counsel,
as the case may be, would have an actual, apparent or potential conflict of
interest in representing Indemnitee.

6. Advances of Expenses. Expenses (other than judgments, penalties, fines and
settlements) incurred by Indemnitee shall be paid by the Corporation, in advance
of the final disposition of the Proceeding, within 20 calendar days after
receipt of Indemnitee’s written request accompanied by substantiating
documentation and Indemnitee’s written affirmation that he has met the standard
of conduct for indemnification and a written undertaking to repay such amount to
the extent it is ultimately determined that indemnitee is not entitled to
indemnification. No objections based on or involving the question whether such
charges meet the definition of “Expenses,” including any question regarding the
reasonableness of such Expenses, shall be grounds for failure to advance such
amount to Indemnitee, or to reimburse such Indemnitee for, the amount claimed
within such 20-day period, and the undertaking of Indemnitee set forth in
Section 8 hereof to repay any such amount to the extent it is ultimately
determined that Indemnitee is not entitled to indemnification shall be deemed to
include an undertaking to repay any such amounts determined not to have met such
definition.

7. Right of Indemnitee to Indemnification Upon Application; Procedure Upon
Application. Any indemnification under this Agreement, other than advances
pursuant to Section 6 hereof, shall be made no later than 60 days after receipt
by the Corporation of the written request of Indemnitee, accompanied by
substantiating documentation, unless a determination is made within said 60-day
period by (a) the Board of Directors by a majority vote of a quorum consisting
of directors who are not or were not parties to such Proceeding, (b) a committee
of the Board of Directors designated by majority vote of the Board of Directors,
even though less than a quorum, (c) if there are no such directors, or if such
directors so direct, independent legal counsel in a written opinion or (d) the
stockholders, that Indemnitee has not met the relevant standards for
indemnification set forth in Section 3 hereof.

The right to indemnification or advances as provided by this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction. The burden of
proving that indemnification is not appropriate shall be on the Corporation.
Neither the failure of the Corporation (including its Board of Directors, any
committee thereof, independent legal counsel or its stockholders) to have made a
determination prior to the commencement of such action that indemnification is
proper in the circumstances because Indemnitee has met the applicable

 

4



--------------------------------------------------------------------------------

standards of conduct, nor an actual determination by the Corporation (including
its Board of Directors, any committee thereof, independent legal counsel or its
stockholders) that Indemnitee has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that Indemnitee has not
met the applicable standard of conduct.

8. Undertaking by Indemnitee. Indemnitee hereby undertakes to repay to the
Corporation (a) any advances of Expenses pursuant to Section 6 hereof and
(b) any judgments, penalties, fines and settlements paid to or on behalf of
Indemnitee hereunder, in each case to the extent that it is ultimately
determined that Indemnitee is not entitled to indemnification. As a condition to
the advancement of such Expenses or the payment of such judgments, penalties,
fines and settlements, Indemnitee shall, at the request of the Corporation,
execute an acknowledgment that such Expenses or such judgments, penalties, fines
and settlements, as the case may be, are delivered pursuant and are subject to
the provisions of this Agreement.

9. Indemnification Hereunder Not Exclusive. The indemnification and advancement
of expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may be entitled under the Certificate of
Incorporation, the Bylaws, the DGCL, any D&O Insurance, any agreement, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office of the Corporation; provided,
however, that this Agreement supersedes all prior written indemnification
agreements between the Corporation (or any predecessor thereof) and Indemnitee
with respect to the subject matter hereof. However, Indemnitee shall reimburse
the Corporation for amounts paid to him pursuant to such other rights to the
extent such payments duplicate any payments received pursuant to this Agreement.

10. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Indemnitee is a director or
officer of the Corporation (or is or was serving at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, limited liability company or other
enterprise) and shall continue thereafter so long as Indemnitee shall be subject
to any possible Proceeding (notwithstanding the fact that Indemnitee has ceased
to serve the Corporation).

11. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for a portion of Expenses,
but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion of such Expenses to which
Indemnitee is entitled.

12. Settlement of Claims. The Corporation shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Corporation’s prior written consent. The
Corporation shall not settle any Proceeding in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s prior written consent.
Neither the Corporation nor Indemnitee will unreasonably withhold or delay their
consent to any proposed settlement. The Corporation shall not be liable to
indemnify Indemnitee under this Agreement with regard to any judicial award if
the Corporation was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action.

 

5



--------------------------------------------------------------------------------

13. Acknowledgements.

(a) Corporation Acknowledgement. The Corporation expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
the Corporation hereby in order to induce Indemnitee to serve or to continue to
serve as a director or officer of the Corporation, and acknowledges that
Indemnitee is relying upon this Agreement in agreeing to serve or in continuing
to serve as a director or officer of the Corporation.

(b) Mutual Acknowledgment. Both the Corporation and Indemnitee acknowledge that
in certain instances, Federal law or public policy may override applicable state
law and prohibit the Corporation from indemnifying its directors and officers
under this Agreement or otherwise. For example, the Corporation and Indemnitee
acknowledge that the Securities and Exchange Commission (the “SEC”) has taken
the position that indemnification is not permissible for liabilities arising
under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Corporation has undertaken or may be required in the
future to undertake with the SEC to submit the question of indemnification to a
court in certain circumstances for a determination of the Corporation’s right
under public policy to indemnify Indemnitee.

14. Enforcement. In the event Indemnitee is required to bring any action or
other proceeding to enforce rights or to collect moneys due under this Agreement
and is successful in such action, the Corporation shall reimburse Indemnitee for
all of Indemnitee’s Expenses in bringing and pursuing such action.

15. Exceptions. Any other provision herein to the contrary notwithstanding, the
Corporation shall not be obligated pursuant to the terms of this Agreement:

(a) No Entitlement to Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines that Indemnitee was not entitled to indemnification hereunder;

(b) Insured Claims. To indemnify Indemnitee for Expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) to the extent such Expenses
or liabilities have been paid directly to Indemnitee by an insurance carrier
under a D&O Insurance policy maintained by the Corporation;

(c) Remuneration in Violation of Law. To indemnify Indemnitee in respect of
remuneration paid to Indemnitee if it shall be determined by a final judgment or
other final adjudication that such remuneration was in violation of law;

(d) Indemnification Unlawful. To indemnify Indemnitee if a final decision by a
court having jurisdiction in the matter shall determine that such
indemnification is not lawful;

 

6



--------------------------------------------------------------------------------

(e) Misconduct, Etc. To indemnify Indemnitee on account of Indemnitee’s conduct
which is finally adjudged to have been knowingly fraudulent or deliberately
dishonest or to constitute intentional misconduct, a knowing violation of law, a
violation of Section 174 of the DGCL or a transaction from which Indemnitee
derived an improper personal benefit;

(f) Breach of Duty. To indemnify Indemnitee on account of Indemnitee’s conduct
which is the subject of any Proceeding brought by the Corporation and approved
by a majority of the Board of Directors which alleges willful misappropriation
of corporate assets by Indemnitee, disclosure of confidential information in
violation of Indemnitee’s fiduciary or contractual obligations to the
Corporation, or any other willful and deliberate breach in bad faith of
Indemnitee’s duty to the Corporation or its stockholders; or

(g) Claims Under Section 16(b). To indemnify Indemnitee for expenses or the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

16. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable (a) the validity, legality and enforceability
of the remaining provisions of this Agreement shall not be in any way affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable. Each section of this
Agreement is a separate and independent portion of this Agreement. If the
indemnification to which Indemnitee is entitled with respect to any aspect of
any claim varies between two or more sections of this Agreement, that section
providing the most comprehensive indemnification shall apply.

17. Miscellaneous.

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of law.

(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.

(c) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

(d) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) when sent to the recipient by telecopy (receipt
electronically confirmed by sender’s telecopy machine) if during normal

 

7



--------------------------------------------------------------------------------

business hours of the recipient, otherwise on the next business day, (iii) one
business day after the date when sent to the recipient by reputable overnight
courier service (charges prepaid), or (iv) five business days after the date
when mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid. Such notices, demands and other communications
shall be sent to the parties at the addresses indicated on the signature page
hereto, or to such other address as any party hereto may, from time to time,
designate in writing delivered pursuant to the terms of this Section 17(d).

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(f) Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, legal representatives and assigns.

(g) Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the
Corporation to effectively bring suit to enforce such rights.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

CONCHO RESOURCES INC. By:     /s/ C. William Giraud   C. William Giraud, Senior
Vice President

 

        Address:   550 West Texas Avenue  

Suite 100

Midland, Texas 79701

Facsimile: (432) 683-7441

 

INDEMNITEE:

/s/ Gary A. Merriman

Gary A. Merriman

 

        Address:   7225 Greystone St.  

Lakewood Ranch, FL 34202

Facsimile: